Asch, J. (dissenting).
I disagree with the majority only on the issue of whether the People proved beyond a reasonable doubt that the stress of the robbery and burglary caused the heart attack and subsequent death of Mr. Weiner. On the record before the court, there was proof beyond a reasonable doubt to support a jury determination that the defendants’ actions caused or were at least a contributory cause of the fatality.
At the time of the robbery, Mr. Weiner, although 89 years old, was functioning well. His physician, Dr. Leibling, testified that Weiner was in good general health and had never complained of chest pains or heart trouble during the period Dr. Leibling had been his physician, approximately four years at the time of the crime.
During the burglary and robbery, Mr. Weiner was struck in the face. Both he and his wife were tied up and forced at knifepoint to lie on the floor.
The very next evening Mr. Weiner visited Dr. Leibling complaining of a pain in the chest. The following afternoon he was dead. The undisputed cause of death was a myocardial infarction. Each one of the medical experts who testified agreed that a myocardial infarction could be caused by stress and emotional excitement. The testimony of two of the medical experts who testified for the People was that the infarct had occurred about 48 hours before Mr. Weiner’s death — the time the robbery and burglary took place. This is especially significant in view of the testimony of the People’s expert, Dr. Gross, referred to in the majority opinion. In response to a hypothetical question of whether *264a person in Weiner’s condition and under the circumstances of the case herein might suffer a myocardial infarction which would not show up for a period of around two days later, Dr. Gross answered, “Yes, its a possibility.” This hypothetical question was asked and answered to establish that an infarction could have taken place at the time of the robbery and then manifested itself some two days later.
Thus, the prosecutor in a sidebar conference, before asking the hypothetical question, informed the court that she would “ask if, in his medical opinion, myocardial infarction could have been precipitated which did not manifest itself until 48 to 50 hours later.” Accordingly, Dr. Gross’ answer actually strengthened the proof that “the defendant’s conduct was an actual cause of death, in the sense that it forged a link in the chain of causes which actually brought about the death” (People v Stewart, 40 NY2d 692, 697). Likewise, the majority’s insistence on the “concessions” by both Dr. Gross and Dr. Hyland, called by the People on rebuttal, that the infarct could possibly have occurred through other causes, does not negate the jury’s finding that the proximate cause of the infarct was beyond a reasonable doubt the action of defendant.
Dr. Hyland testified that: “My opinion is that the emotional and physical trauma that this man suffered brought upon his heart attack.” Simply because there are numerous possible causes of a heart attack does not mean the People failed to prove the proximate relationship between the stress of the robbery and the death from the myocardial infarction. Dr. Hyland when asked “[i]s it ever possible with absolute certainty to state which of these things [possible causes] has occurred to cause the myocardial infarction?” answered “No, it is not.” The quantum of proof needed is not “absolute certainty” excluding every other “possibility” but proof “to support a jury determination beyond a reasonable doubt that defendant’s actions caused or were at least a contributing cause of the fatality” (People v Cicchetti, 44 NY2d 803, 805).
As the Court of Appeals said recently: “The standard for reviewing the legal sufficiency of evidence in a criminal case is whether ‘after viewing the evidence in the light *265most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt’ (Jackson v Virginia, 443 US 307, 319 [emphasis in original]).” (People v Contes, 60 NY2d 620, 621.)
A review of the evidence herein certainly shows that the jury could have found the essential elements of the crime beyond a reasonable doubt, especially after viewing, as the standard requires, the evidence in the light most favorable to the prosecution.
The record before the court showed medical testimony that death was attributable to myocardial infarction arising 48 hours prior, coinciding with the robbery and burglary on July 23, 1980. The fact that an 89-year-old man suffered from hardening of the arteries which may have contributed to his death does not relieve the defendants of responsibility. Perpetrators of violent crime, often reflecting a calculated modus operandi, prey on the infirm and disabled, the ones least likely to resist or whose resistance can most easily be overcome. These felons who use the age and physical condition of their victims to their own advantage, should likewise assume the legal consequences of any serious injury or death which is more likely to take place.
This court in Matter of Anthony M. (97 AD2d 989), released simultaneously herewith, affirmed without opinion the order of Family Court adjudicating a minor a juvenile delinquent upon a finding the minor had committed an act, which if done by an adult, would have constituted the crime of manslaughter in the second degree.
In that case, the juvenile grabbed the purse of an 83-year-old woman with such ferocity that she was thrown to the pavement and dragged several feet. The woman was removed to the hospital and the next day underwent surgery to correct a fracture of the left femur. Six days after surgery she suffered a massive heart attack and died two days later. In that case the medical testimony showed “severe generalized arteriosclerosis * * * enlarged heart * * * old and recent myocardial infarction.” Also, the medical examiner admitted that the victim’s death could have resulted from her generalized arteriosclerosis with 90% *266occlusion at any time even in the absence of any external stress factors.
However, as in the instant case, there was a clear and distinct chain of causality between the acts of the accused and the ensuing death. If this court upheld the conviction in the appeal of Matter of Anthony M. (supra), assuredly, it should do so in the matter before us now.
As the jury found, a finding supported by the testimony of Dr. Gross and Dr. Hyland, the defendants by their criminal acts set into motion the sequence of physical changes in Mr. Weiner’s body, whether exacerbated or not by pre-existing conditions, which led inexorably to his death two days later.
Accordingly, the judgment of the Supreme Court, New York County (Torres, J.), rendered November 19, 1981, convicting defendants of murder in the second degree (felony murder), manslaughter in the second degree, robbery in the first and second degrees, and burglary in the second degree, and sentencing defendant Cable to concurrent indeterminate terms of 20 years to life, 7V2 to 15 years, 10 to 20 years, 7xh to 15 years and 7XA to 15 years, respectively, and defendant Godbee to concurrent indeterminate terms of 15 years to life on the murder conviction, 5 to 15 years on the robbery in the first degree conviction and 4 to 12 years on each of the remaining convictions, should be affirmed in its entirety.
Carro and Kassal, JJ., concur with Sullivan, J. P.; Ross and Asch, JJ., dissent in an opinion by Asch, J.
Judgment, Supreme Court, New York County, rendered on November 19, 1981, modified, on the law, to reverse that part of the judgment convicting defendants of the crimes of murder in the second degree, manslaughter in the second degree and robbery in the first degree, and to vacate said convictions and dismiss the charges underlying them and, except as thus modified, affirmed.